                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                       CASE NO. 2:05-CR-20057(01)

VERSUS                                         JUDGE JAMES D. CAIN, JR.

KEVIN L. COOLEY                                MAGISTRATE JUDGE KAY


                                 MEMORANDUM ORDER

       Before the court is a Motion Requesting No Public Access to Court Record, filed

by defendant Kevin L. Cooley. Doc. 33. Cooley complains that his “case was non-publish”

but is somehow showing up on the law library computer at the prison where he is

incarcerated.

       To the extent Cooley is referring to the “not for publication” status on any Fifth

Circuit opinion pertaining to his case, the court notes that this designation refers to whether

the decision will be printed in a federal reporter and only affects the case’s precedential

weight – not whether it may be published on databases or cited in other materials.

       To the extent Cooley believes that some order was given to place his case under

seal, the undersigned can locate no such directive. In determining whether to seal a judicial

record, the court must balance the public’s common law right of access against the moving

party’s interest in non-disclosure. See S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 849 (5th

Cir. 1993). Public access serves important interests such as promoting trustworthiness of

the judicial system, providing the public with a more complete understanding of the system,



                                              -1-
and curbing judicial abuses. Id. The presumption weighs in favor of access and the moving

party must show that an interest in secrecy outweighs that presumption. Leucadia, Inc. v.

Applied Extrusion Technologies, Inc., 998 F.2d 157, 165 (3d Cir. 1993).

       Cooley provides no basis for his interest in the secrecy of any document in this

matter, much less the entire case. The court cannot determine whether his interests

outweigh the public’s right of access. The motion is therefore DENIED, without prejudice

to Cooley’s right to reassert it if he can show a particular interest in non-disclosure.

       THUS DONE in Chambers on this 2nd day of December, 2019.


                          _____________________________________
                                   JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE




                                              -2-
